682, 686, 120 P.3d 1164, 1166 (2005) (we give deference to the district
                   court's factual findings if supported by substantial evidence and not
                   clearly erroneous, but review application of the law to those facts de novo).
                   Therefore, we
                                 ORDER the judgment of the district court AFFIRMED.




                       tatirt>tco             Tr"                                        ,J.
                   Parraguirre                                Saitta


                   cc: Hon. David B. Barker, District Judge
                        Nguyen & Lay
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) I947A    et,